70 F.3d 113
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Paul DOYLEY, Defendant--Appellant.
No. 94-5586.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 25, 1995Decided Nov. 15, 1995.

Carol B. Andres, Asheville, North Carolina, for Appellant.  Mark T. Calloway, United States Attorney, Thomas R. Ascik, Assistant United States Attorney, Asheville, North Carolina, for Appellee.
Before WIDENER, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Paul Doyley appeals his conviction for illegally re-entering the United States after deportation.  Doyley pled guilty to a single count indictment.  As part of his plea agreement, Doyley waived his right to appeal his conviction and sentence as long as his sentence was within the guideline range.  Doyley retained the right to appeal on the grounds of ineffective assistance of counsel or prosecutorial misconduct, neither of which are alleged.  Our review of the record reveals that Doyley knowingly and voluntarily waived his right to appeal after an adequate inquiry by this district court as to his understanding of the charges, his rights, and the consequences of the plea.  See Roach v. Martin, 757 F.2d 1463, 1480 (4th Cir.), cert. denied, 474 U.S. 865 (1985).  Thus, we need not address his allegations of error and we affirm his conviction.  United States v. Marin, 961 F.2d 493, 496 (4th Cir.1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.